          Case 8:19-cr-00035-TDC Document 35 Filed 05/21/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA

                v.

 AMINIKA WRIGHT,                                             Crim. Action No. TDC-17-0388
                                                             Crim. Action No. TDC-19-0035
        Defendant.



                                  MEMORANDUM ORDER

       Pending before the Court is Defendant Aminika Wright’s Emergency Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). On April 30, 2019, the Court

sentenced Wright in Case No. TDC-19-0035 to 28 months of imprisonment on her conviction for

wire fraud, in violation of 18 U.S.C. § 1343, and in Case No. TDC-17-0388 to 33 months of

imprisonment for a violation of supervised release, specifically the commission of a crime while

on supervised release, consisting of the wire fraud.        The sentences were ordered to run

concurrently. Wright was designated to the Federal Correctional Institution-Hazelton in Bruceton

Mills, West Virginia (“FCI-Hazelton”). Having served over eight months in pretrial detention

prior to her sentencing, and with good time credits, Wright is presently scheduled to be released

on December 28, 2020.

       In her Motion, Wright seeks a reduction of her sentence under a statutory provision

commonly referred to as the “compassionate release” provision because of the COVID-19

pandemic and the significant health risk that exposure to the coronavirus would pose to her in light

of her age and various medical conditions. The Government opposes the Motion on the grounds

that (1) Wright has not exhausted administrative remedies, as required by the statute; and (2)
          Case 8:19-cr-00035-TDC Document 35 Filed 05/21/20 Page 2 of 7



Wright has not demonstrated the extraordinary and compelling reasons required to justify a

sentencing reduction.

                                              DISCUSSION

        Ordinarily, “[t]he court may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c) (2018). This general rule is subject to certain exceptions, including the

compassionate release provision, which allows the Bureau of Prisons (“BOP”) to seek a

modification of a prisoner’s sentence. See id. § 3582(c)(1)(A). Under the First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat. 5194 (2018), the compassionate release provision was modified to

also allow prisoners to seek a sentencing reduction directly from the Court. The provision now

provides, in relevant part, that:

        The court may not modify a term of imprisonment once it has been imposed except
        that:

        (1)         in any case that—

              (A)      the court, upon motion of the Director of the Bureau of Prisons, or upon
                       motion of the defendant after the defendant has fully exhausted all
                       administrative rights to appeal a failure of the Bureau of Prisons to
                       bring a motion on the defendant’s behalf or the lapse of 30 days from
                       the receipt of such request by the warden of the defendant’s facility,
                       whichever is earlier, may reduce the term of imprisonment (and may
                       impose a term of probation or supervised release with or without
                       conditions that does not exceed the unserved portion of the original
                       term of imprisonment), after considering the factors set forth in section
                       3553(a) to the extent that they are applicable, if it finds that—

                       (i)    extraordinary and compelling reasons warrant such a reduction;

                                              *   *    *

                       and that such a reduction is consistent with applicable policy
                       statements issued by the Sentencing Commission[.]




                                                      2
          Case 8:19-cr-00035-TDC Document 35 Filed 05/21/20 Page 3 of 7



18 U.S.C. § 3582(c)(1)(A). Wright argues that the COVID-19 pandemic, along with her age and

medical conditions that place her at high risk for death or serious illness from COVID-19, presents

“extraordinary and compelling reasons” warranting a sentence reduction to time served.

I.     Exhaustion of Administrative Remedies

       Wright asserts that she sent a request for compassionate release to the Warden of FCI-

Hazelton on March 24, 2020 (“the First Request”), and that after that request was returned as

deficient, she filed another request on April 15, 2020 (“the Second Request”). The Second Request

was date-stamped as received by the Warden on April 22, 2020. Opp’n Mot. Compassionate

Release (“Opp’n”) Ex. A, ECF No. 27-1. In a filing on May 11, 2020, Wright reported that the

Second Request was denied on May 7, 2020. ECF No. 24. Even so, where Wright has not asserted

or provided evidence to show that she completed all available administrative appeals, the Warden’s

denial alone does not establish that the exhaustion requirement has been satisfied. See 18 U.S.C.

§ 3582(c)(1)(A).

       Nevertheless, under the statute, the exhaustion requirement is fulfilled “after . . . the lapse

of 30 days from the receipt of such request by the warden of the defendant’s facility.” Id. Although

the First Request, sent on March 24, 2020, was returned to Wright because she had improperly

checked off two possible grounds for a reduced sentence, a review of that request reveals that she

otherwise provided substantially the same information provided on the Second Request that the

Warden eventually denied. See Reply Ex. 1, ECF No. 49-1. Where the First Request provided

sufficient information to permit the Warden to make a determination on compassionate release,

and was deficient only in that it provided more information than required, the Court finds that it

constituted a valid request under the statute for purposes of the exhaustion requirement, even if the

Warden chose to insist on compliance with a procedural nicety. Where 30 days have elapsed since



                                                 3
          Case 8:19-cr-00035-TDC Document 35 Filed 05/21/20 Page 4 of 7



the First Request was received, the Court finds that Wright has satisfied the statutory exhaustion

requirement.

II.    Compassionate Release

       Wright argues that the COVID-19 pandemic and her specific vulnerability to COVID-19

based on age and medical conditions, present “extraordinary and compelling reasons” that warrant

a reduction in her sentence to time served. As of May 20, 2020, the pandemic has resulted in more

than 4.5 million cases worldwide and over 300,000 deaths. Coronavirus Disease (COVID-19)

Pandemic, World Health Org., https://www.who.int/emergencies/diseases/novel-coronavirus-

2019, last visited May 20, 2020. In the United States, as of the same date, it has resulted in 1.5

million cases and over 90,000 deaths. Cases in U.S., Ctrs. for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html, last visited May 20,

2020. In light of the shared facilities, the difficulty of social distancing, and challenges relating to

maintaining sanitation, the risk of infection and the spread of infection within prisons and detention

facilities is particularly high. See Coreas v. Bounds, No. TDC-20-0780, 2020 WL 1663133, at *2

(D. Md. Apr. 3, 2020) (citing expert opinions). Thus, even with the BOP mitigation measures

outlined by the Government, as of May 20, 2020, there are presently 2,453 confirmed cases of

COVID-19 among inmates and correctional staff at Bureau of Prisons facilities, and 58 inmates

have   died    from    COVID-19.         See   COVID-19:       Coronavirus,     Bureau    of   Prisons,

https://www.bop.gov/coronavirus/index.jsp, last visited May 20, 2020.

       Wright is presently 66 years old, has a body mass index over 50, and has a variety of

medical conditions, including diabetes, hypertension (high blood pressure), chronic kidney

disease, and asthma. According to the Centers for Disease Control and Prevention (“CDC”),

someone who is over age 65, or who has severe obesity as established by a body mass index of 40



                                                   4
          Case 8:19-cr-00035-TDC Document 35 Filed 05/21/20 Page 5 of 7



or higher, is at high-risk for severe illness from COVID-19. See People Who Are at Higher Risk

for Severe Illness, Ctrs. for Disease Control and Prevention, https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html, last visited May 20,

2020. Diabetes and hypertension, as well as chronic kidney disease requiring dialysis and

moderate-to-severe asthma, also place an individual at high risk. Id. The Court therefore finds

that Wright is particularly vulnerable to COVID-19 based on her age, obesity, and medical

conditions of diabetes and hypertension. The fact that she has milder forms of other high-risk

medical conditions reinforces this finding.

       The Court also finds that where an inmate is incarcerated within a prison in which there is

imminent risk of exposure to the coronavirus and is at high risk for death or serious illness from

COVID-19 based on age, medical conditions, or other factors, there would be “extraordinary and

compelling reasons” within the meaning of 18 U.S.C. § 3582(c)(1)(A) that would justify a reduced

sentence or release. Although the Government has argued that “extraordinary and compelling

reasons” are limited to those referenced in the policy statement in the United States Sentencing

Guidelines, this Court has previously analyzed the statute and Guidelines and concluded that no

such limitation exists. See United States v. Mel, No. TDC-18-0571, 2020 WL 2041674 at *3 (D.

Md. Apr. 28, 2020). In a recent supplemental filing, the Government now agrees, based on recent

Department of Justice guidance, that Wright’s diabetes condition, and perhaps other medical

conditions she presently has, could constitute “extraordinary and compelling reasons” under the

circumstances of the COVID-19 pandemic.

       Here, however, there is no evidence of any cases of COVID-19 at FCI-Hazelton, past or

present. Even during the pendency of this Motion, where the Bureau of Prisons has regularly

provided updates on the number of cases at all federal prisons, none have been identified at FCI-



                                                5
          Case 8:19-cr-00035-TDC Document 35 Filed 05/21/20 Page 6 of 7



Hazelton. Although Wright initially asserted that FCI-Hazelton had been designated to receive

inmates and detainees from facilities with ongoing outbreaks of COVID-19, that has not proven to

be the case, whether based on inaccurate information or a change of decision by the Bureau of

Prisons. While the Court does not consider the actual presence of COVID-19 within a prison to

be a necessary prerequisite for a finding that an inmate with a high-risk medical condition should

be released based on extraordinary and compelling reasons, the fact that there are no cases at FCI-

Hazelton reduces the imminence of the risk to Wright and must be considered.

        A reduced sentence or release based on extraordinary and compelling reasons also requires

consideration of the factors in 18 U.S.C. § 3553(a) and an assessment of consistency with

“applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

Although the relevant policy statement in the sentencing guidelines permits a reduction based only

on meeting the broad category of “extraordinary and compelling reasons,” U.S.S.G. §

1B1.13(1)(A) & app. note 1(D), it specifically requires consideration of whether the prisoner

presents a danger to others or to the community, U.S.S.G. § 1B1.13(2).

        Here, the original 33-month sentence appropriately balanced the purposes of sentencing

and reflected the nature and circumstances of Wright’s egregious fraud offense and her personal

history and characteristics, which include a very long and unmitigated history of criminal activity.

If released, Wright will have served approximately 21 months, which is approximately 64 percent

of her full sentence, or 75 percent upon consideration of the good-time credits that have led to the

present calculation of her release date as December 28, 2020. Where Wright’s crime was a non-

violent offense, such a reduction could potentially be justified based on the heightened significance

of Wright’s health circumstances in light of the threat from COVID-19. The Court, however, is

troubled by the evidence that two of Wright’s victims, who both submitted written statements in



                                                 6
          Case 8:19-cr-00035-TDC Document 35 Filed 05/21/20 Page 7 of 7



opposition to this Motion, continue to live in significant fear of physical harm caused by Wright.

According to one victim, Wright threatened to harm her family if she pressed charges against

Wright for the fraud underlying her present conviction, then once the victim reported the crime,

Wright called the victim’s daughter and threatened to kill her children and stated that she knew

where they lived and where her children went to school. Opp’n Ex. G, ECF No. 45-1. Another

victim asserts that she continues to fear Wright because Wright told her that she has a gun and

threatened to kill her if she assisted in the prosecution of the case against Wright. Opp’n Ex. E,

ECF No. 43-5. While the potential danger to others could be reduced to some degree by a period

of home detention with stringent conditions, where one of the specific purposes of sentencing is

to protect the public from further crimes by the defendant, 18 U.S.C. § 3553(a), the fact that Wright

presents such a danger weighs against release. When this risk to others is considered alongside

the fact that, at the present time, there is no evidence of COVID-19 at FCI-Hazelton, the Court

concludes that release under 18 U.S.C. § 3582(c)(1)(A) is not warranted at this time. The Motion

will therefore be denied. If the factual circumstances change, such as if inmates or staff at FCI-

Hazelton test positive for COVID-19, Wright may seek reconsideration of this ruling on the basis

of such new information.

                                         CONCLUSION

       For the foregoing reasons, it is hereby ORDERED that Wright’s Emergency Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), ECF No. 38 (TDC-17-0388)

and ECF No. 21 (TDC-19-0035), is DENIED.




Date: May 20, 2020                                    /s/ Theodore D. Chuang
                                                      THEODORE D. CHUANG
                                                      United States District Judge


                                                 7
